CONCURRING OPINION

Justice SAYLOR.
I join the majority opinion but have some reservations about the majority’s treatment of the collateral order issue. After Commonwealth v. Harris, 612 Pa. 576, 32 A.3d 243 (2011), I had thought that orders requiring disclosure over and against the assertion of a privilege would be appealable as of right, without the necessity of episodic review of each of the requirements of the collateral order doctrine. While I appreciate the majority’s apparent concern that some appeals may be frivolous, see Majority Opinion, at 780-81 n. 4, there are conventional remedies in place to address such scenarios. See Pa. R.A.P. 2744 (prescribing that appellate courts may award damages as costs when confronted with frivolous appeals). Moreover, since the threshold inquiry as to the validity of the assertion of a privilege closely overlaps with the ultimate merits assessment, I am not certain that there is a net benefit to be gained by tempering *792the categorical approach to this particular application of the collateral order doctrine.